      Case 2:19-cv-01085-JCM-DJA Document 30 Filed 08/24/20 Page 1 of 3


 1   TREVOR J. HATFIELD, ESQ.
     Nevada Bar No. 7373
 2   HATFIELD & ASSOCIATES, LTD.
     703 South Eighth Street
 3
     Las Vegas, Nevada 89101
 4   (702) 388-4469 Tel.
     (702) 386-9825 Fax
 5   thatfield@hatfieldlawassociates.com
 6   Attorney for Plaintiff
 7                                 UNITED STATES DISTRICT COURT
 8
                                         DISTRICT OF NEVADA
 9

10   RONALD JONES,                                           Case No. 2:19-cv-01085-JCM-DJA
11                   Plaintiff,

12            vs.                                              STIPULATION AND ORDER TO
                                                              EXTEND TIME FOR PLAINTIFF TO
13   DESERT PALACE, LLC dba Caesars Palace, a                   RESPOND TO DEFENDANTS’
     Nevada Limited Liability Company; 3535 LV                   MOTION FOR SUMMARY
14   NEWCO, LLC dba LINQ, a Delaware Limited                           JUDGMENT
     Liability Company; PARBALL NEWCO, LLC dba
15   Bally’s Las Vegas, a Delaware Limited Liability
     Company,
16
                     Defendants.
17

18

19          COMES NOW, Plaintiff Ronald Jones (“Plaintiff”), by and through his counsel, Trevor J.

20   Hatfield, Esq., of the law firm of Hatfield & Associates, Ltd., and Defendants DESERT PALACE,

21   LLC, 3535 LV NEWCO, LLC, and PARBALL NEWCO, LLC (“Defendants”) by and through their
22   counsel, Shannon S. Pierce, Esq., of the law firm of Fennemore Craig, P.C., hereby stipulate and
23
     agree to extend the time for Plaintiff to Respond to Defendants’ Motion for Summary Judgment (ECF
24
     #26). This request is submitted pursuant to LR IA 6-1, 6-2 and LR II 7-1 and 26-4 and is the party’s
25
     first request for an extension of time for Plaintiff to respond to Defendant’s Motion for Summary
26

27   Judgment.

28


                                                      1
      Case 2:19-cv-01085-JCM-DJA Document 30 Filed 08/24/20 Page 2 of 3


 1          Good cause exists for this extension, as the current coronavirus/COVID-19 pandemic has

 2   caused, and continues to cause, disruption to the practice of Plaintiff’s counsel. Defendants’ counsel
 3
     has agreed to an extension to September 23, 2020.
 4
            Accordingly, Plaintiff shall have up to and including September 23, 2020, to respond to
 5
     Defendants’ Motion for Summary Judgment (ECF #26).
 6
     Dated this 21st day of August, 2020               Dated this 21st day of August, 2020
 7

 8    HATFIELD & ASSOCIATES                            FENNEMORE CRAIG, P.C.

 9            /s/ Trevor J. Hatfield                       /s/ Shannon S. Pierce
      By:                                              By:                   _________________
10     Trevor J. Hatfield, Esq. (SBN 7373)              Shannon S. Pierce, Esq. (SBN 12471)
       703 S. Eighth Street                             Wade Beavers, Esq. (SBN 18451)
11     Las Vegas, Nevada 89101                          300 E. Second Street, Suite 1510
       Tel: (702) 388-4469
       Email: thatfield@hatfieldlawassociates.com       Reno, Nevada 89501
12
       Attorney for Plaintiff                           Tel.: (775) 788-2200
13                                                      Email: spierce@fclaw.com
                                                        Email: wbeavers@fclaw.com
14                                                      Attorneys for Defendants Desert Palace, LLC,
                                                       3535 LV Newco, and Parball Newco, LLC
15

16

17

18

19

20

21                                                ORDER

22
     IT IS SO ORDERED:
23

24                                                UNITED STATES DISTRICT JUDGE
                                                           August 24, 2020
25                                                Dated:

26

27

28


                                                       2
      Case 2:19-cv-01085-JCM-DJA Document 29
                                          30 Filed 08/24/20 Page 3 of 3


 1                                    CERTIFICATE OF SERVICE

 2          I HEREBY CERTIFY that on the 21st day of August, 2020, I electronically filed the foregoing
 3
     STIPULATION AND ORDER TO EXTEND TIME FOR PLAINTIFF TO RESPOND TO
 4
     DEFENDANTS’ MOTION FOR SUMMARY JUDGMENT with the Clerk of the Court using the
 5
     ECF system which served the parties hereto electronically.
 6
     DATED: August 21, 2020                                    /s/ Freda P. Brazier
 7
                                                          An Employee of Hatfield & Associates, Ltd.
 8

 9

10

11

12

13

14

15

16
17

18

19

20

21

22

23

24

25

26
27

28


                                                      3
